Melvin Mayfield, Judge, concurring. I agree that under the holding of Baker v. State, 276 Ark. 193, 637 S.W.2d 522 (1982), the physician-patient privilege did not prohibit the psychologist, who treated the witness Marcella Shelley, from testifying as to his diagnosis of her mental or emotional condition so long as he did not testify as to any communications made by her to him for the purpose of this diagnosis or treatment. Appellant’s abstract shows that at an omnibus hearing held four days before the trial began, the psychologist refused to testify as to the mental or emotional condition of Mrs. Shelley because of the physician-patient privilege. In his argument on this point, the appellant’s attorney gave page references to the transcript where the trial court said he would not order the psychologist to testify and where the attorney stated that he had information that if the psychologist were required to testify he would say that Mrs. Shelley had a histrionic personality with a strong likelihood of fantasizing. I believe the essence of that testimony was admissible and that the jury should have been allowed to hear it. I realize that these page references did not constitute an abstract as required by Rule 9, and that it is not practical and we are not required to search the transcript to find out what it says. In this case, I was willing to make the limited search necessary to consider the point argued, but an attorney who fails to properly abstract takes a big risk because we simply do not have the time to read the transcript in every case. On the narrow grounds above indicated, I concur in the reversal and remand of this case.